Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-2, 4-7, 10, 13-16, 18-19, 21-23, and 25-30 are pending as of the reply and amendments filed on 12/11/20. Claims 3, 8-9, 11-12, 17, 20, 24, and 31-34 are canceled. Claims 21-23 and 25-30 are currently withdrawn from examination due to the restriction requirement.
The rejection under 35 USC 102(a)(1) over Schwarz, US 20160000702 is withdrawn in view of the amendments.
The 103 rejection over Schwarz is withdrawn in view of the amendments.
The 103 rejection over Bream is withdrawn in view of the amended claims.
Claims 1-2, 4-7, 10, 13-16, and 18-19 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 21-23 and 25-30, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 1/4/19 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claims 1-2, 4-7, 10, 13-16, 18-19, 21-23, and 25-30 are allowed. 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claimed formulation is not taught or suggested by the prior art. Schwarz et. al., US 20160000702; and Bream et. al., US 20140128381 (both of previous record) represent the closest prior art. Schwarz and Bream both teach benzodiazepine compositions comprising ethyl acetate and N-methylpyrrolidone, respectively, as possible solvents, and surfactants such as polysorbate 20 or 80. However, neither of these references provide any guidance as to a molar ratio of benzodiazepine to surfactant; thus, the claimed limitation of the molar ratio of surfactant: benzodiazepine of 0.5:1 to 4:1 is not taught or suggested by the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Claims 1-2, 4-7, 10, 13-16, 18-19, 21-23, and 25-30 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710.  The examiner can normally be reached on Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAH PIHONAK/Primary Examiner, Art Unit 1627